Appeal by an employer and insurance carrier from certain decisions and awards of compensation in favor of claimant. Claimant’s duties in his employment as a theatrical manager of appellant employer were continuous, requiring him to be on duty twenty-four hours a day. Stationed at the time in question *981at Camp Selman Airfield, Louisiana, he went on a detail o£ his duties to the city of Monroe, nine miles distant. Transportation to and from was furnished by the army. While waiting the time of the arranged return of army car, claimant was injured when he accidentally fell in descending the stairway leading to a basement barber shop to which he was going for a haircut and shave. The appeal presents only the issue whether claimant’s injuries arose out of and in the course of his employment. We consider that under the evidence here, claimant's deviation, if any, from his duties of an active nature was no such departure from the general performance of the duties of his mission as to result in a severance of his employee status at the time of the accident. (Matter of Tushinsky V. National Broadcasting Co., 265 App. Div. 301, appeal dismissed 292 N. Y. 595; Matter of Martino v. Blue Ridge Coal Co., 248 App. Div. 660; Matter of Richards v. Creamer, 267 App. Div. 928.) Decisions and awards affirmed, with one bill of costs to be divided equally between the claimant and the Workmen’s Compensation Board, and with disbursements to each. All concur. [See post, p. 10.-U.]